Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				Response to Applicant’s arguments
	Applicant’s arguments filed 9/13/2021 have been fully considered, but they are not persuasive.
	Applicant argues that the cited references do not teach “a modifying image depicting a scene as viewed from a reference vantage position indicated in the modifying image” which is not persuasive.  As indicated in the rejection dated 7/12/2021, Azuma teaches “a modifying image depicting a scene as viewed from a reference vantage position” in figures 15, 16, and 19.  It is obvious that any image of a scene would “indicate” a viewing frustum from a viewing point (i.e., the claimed “a reference vantage position”); in other words, Azuma’s displayed image of a scene (i.e., the claimed “modifying image”) indicates, for the users, a viewing point position and/or direction corresponding to the displayed scene.
Applicant argues that the cited references do not teach “wherein the vantage position of the viewer is unreferenced in the modifying image” which is not persuasive.  It is unclear, in the claims, the meaning of “reference or unreferenced” with respect to an image.  Azuma’s displayed image (e.g., figures 15, 16, 19) is obviously can be captured, developed, and/or stored in a memory to be used later; the viewpoint of Azuma’s displayed image can be arbitrary positioned in the space.  Therefore, in view of Azuma’s teaching, either captured and stored (i.e., reference) or newly generated, the displayed image can be referenced or unreferenced as claimed.
interpolating the modifying image according to the difference between the vantage position of the viewer and the reference vantage position” which is not persuasive.  Azuma’s displayed images are based on the viewing points which can be closed together; in case of the new image and the previous viewed (and stored) images contain a large number of similar information, it is well-known that the interpolation technique can be used to utilize the known information of the previously viewed images to provide the data for the new image; the interpolation technique is most effective when the difference of the previously viewed images and the new image is not significant.  Therefore, the claimed “modifying the modifying image (e.g., the previously viewed images) based on interpolating the modifying image according to the difference between the vantage position (e.g., the new view point) of the viewer and the reference vantage position (e.g., the previous viewpoints).”
Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AZUMA et al (Recent Advances in Augmented Reality) in view of SCHWARD et al (An Augmented Reality System for Training and Assistance to Maintenance in the Industrial Context) and Hollerer et al (Exploring MARS: developing indoor and outdoor user interfaces to a mobile augmented reality system).

As per claim 21, Azuma teaches the claimed “method,” comprising: “retrieving, at a portable viewing device of a viewer, a modifying image depicting a scene as viewed from a reference vantage position indicated in the modifying image; determining a difference between a vantage position of the viewer and the reference vantage position, wherein the vantage position of the viewer is unreferenced in the modifying image; modifying the modifying image based on interpolating the modifying image according to the difference between the vantage position of the viewer and the reference vantage position” (Azuma, figures 15,16 and 19 - figure 16 modifies the scene viewed from a reference vantage point by inserting a demolished building; figure 15 modifies the shop floor plan from a reference vantage point by superimposed a 3D pipe model; figure 19 modifies a football game scene from a reference vantage point by inserting a yellow first down line).  It is noted that Azuma teaches “a modifying image depicting a scene as viewed from a reference vantage position” in figures 15, 16, and 19.  It is obvious that 
Furthermore, Azuma teaches “displaying, at the portable viewing device ata first viewing time, a first composite image comprising a foundation image and the modifying image” (Azuma, figures 15, 16, 19 - Azuma teaches the claimed user’s vantage position in his “optical see-through and video see-through” in which the “vantage position,” 

It is noted that Azuma does not teach “displaying, at the portable viewing device at a second viewing time, a second composite image comprising a second foundation image and a second modifying image corresponding to the change in the vantage position of the viewer and changed viewing time.” However, Azuma’s system that blends users in the real world with those in a purely virtual environment (figure 6 - Phillips Tower as seen from two different vantage points) suggests that when the user changes his vantage position, the augmented or mixed reality on the display also changes accordingly (see also Schwald, figure 3 and 5. TRACKING AND CALIBRATION - Schwald’s optical and video see-through in combine with 3D position tracking provide the user different foundation and modifying images corresponding to the change in the vantage position of the viewer and changed viewing time; Hollerer, figure 8 b) and 8c), the path is seen from different vantage positions from the ground level and from above).

It is noted that Azuma does not teach “retrieving, at a portable viewing device of a viewer, a modifying image for a scene as viewed from a reference vantage position” and “wherein the modifying image is further modified based on a vantage position of the 

Claim 22 adds into claim 21 “receiving, at the first viewing time, the foundation image from a camera device; receiving, at the first viewing time, the modifying image from a data store; and generating the composite image based at least in part on combining the foundation image and the modifying image” (Azuma, 3. New Tracking Sensors and Approaches, figures 6, 12 and 15; Schwald, 4. AUGMENTATIONS AND SCENARIOS; Hollerer, figures 1 and 8).




Claim 24 adds into claim 21 “receiving, at the second viewing time, the second foundation image from the camera device; receiving, at the second viewing time, the second modifying image from the data store; and generating the second composite image based at least in part on combining the second foundation image and the second modifying image” (Azuma, 3. New Tracking Sensors and Approaches, figures 12 and 15; Schwald, 4. AUGMENTATIONS AND SCENARIOS; Hollerer, figures 1,2 and 8).

Claim 25 adds into claim 21 “receiving, at the first viewing time, a first audio recording corresponding to the vantage position of the viewer; and playing, at the first viewing time, the first audio recording via an audio player of the viewing device” (Azuma, 3. Interfaces and Visualization; Schwald, User Equipment; Hollerer, figure 2).

Claim 26 adds into claim 25 “receiving, at the second viewing time, a second audio recording corresponding to the changed vantage position of the viewer; and playing, at the second viewing time, the second audio recording via the audio player’ 

Claim 27 adds into claim 26 “ generating the first audio recording from a plurality of sound tracks based at least in part on adjusting respective volumes of the sound tracks according to the vantage position; and generating the second audio recording from the plurality of sound tracks based at least in part on adjusting the respective volumes of the sound tracks according to the changed vantage position’ (Azuma, 3. Interfaces and Visualization 4.1. Outdoor and Mobile; Schwald, User Equipment and Augmentation Types - vocal analysis/synthesis; Hollerer, figure 2).

Claims 28-34 and 35-40 claim a system and one or more computer-readable storage media based on the method of claims 21 -27; therefore, they are rejected under a similar rationale.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 21 of the pending application
Claim 1 of the US patent 8,817,092
A method, comprising:
A method of
retrieving, at a portable viewing device of a viewer, a modifying image depicting a scene as viewed from a reference vantage position indicated in the modifying image;
providing a composite video image to a human viewer having a vantage position comprising, at a viewing time, delivering to a portable viewing device at the viewer a first image corresponding to a foundation scene at a setting, the foundation scene viewed at said viewing time from the vantage position, 
determining a difference between a vantage position of the viewer and the reference vantage position, wherein the vantage position of the viewer is unreferenced in the modifying image;
delivering to the portable viewing device at said viewing time a second video image corresponding to a modifying scene at the setting, the modifying scene viewed from the vantage position and recorded at a recording time prior to said viewing time, combining the first image and the second video image to create the composite image,
modifying the modifying image based on interpolating the modifying image 

displaying, at the portable viewing device at a first viewing time, a first composite image comprising a foundation image and the modifying image; tracking a change in the vantage position of the viewer; and
the method further comprising generating vantage position data corresponding to the changed vantage position, the vantage position data related to at least one of position, viewing direction, head tilt and depth of focus of the viewer.
displaying, at the portable viewing device at a second viewing time, a second composite image comprising a second foundation image and a second modifying image corresponding to the change in the vantage position of the viewer and changed viewing time.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the US patent teaches “a modifying scene at the setting,” in which “vantage position data corresponding to the changed vantage position, the vantage position data related to at least one of position, viewing direction, head tilt and depth of focus of the viewer” which implied the claim 21’s feature of “determining a difference between a vantage position of the viewer and the reference 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616